Claims 1-15, 22, and 30 have been canceled.  Claims 16-21, 23-29, and 31-33 are still at issue and are present for examination.
Applicants' arguments filed on 2/18/21, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 
Claims 24-29, and 31-33 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/18/20.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-21 and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 16-23 are directed to a law of nature or a natural phenomenon.  This 
Applicants argue that the claimed invention is significantly different from naturally occurring subject matter as the instant specification discloses that dextran produced in an isolated reaction using the claimed glucosyltransferase is significantly different than the dextran produced by growing cells.  However, this is not persuasive as the claims are not drawn to the dextran compositions but are drawn to compositions of a particular glucosyltransferase.  There is no evidence to suggest that the claimed enzyme produces a different product in a cell free reaction than it does in its natural environment.  Differences in the EPS produced by growing Leuconostoc pseudomesenteroides as disclosed in Paulo et al. (cited by applicants) from that produced by an in vitro reaction as disclosed in the instant specification are likely due to the absence of other enzymes produced by the growing Leuconostoc pseudomesenteroides or even possibly due to lack of production of the claimed glucosyltransferase by the Leuconostoc pseudomesenteroides strain taught by Paulo et al. (as the strain 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over GenBank Accession No. WP_010278815 (Reference 2 of applicants IDS) in view of the CAZypedia reference for Glycoside Hydrolase Family 70.  The rejection is explained in the previous Office Action. 
Applicants argue that claim 16 are amended recites a cell free reaction.  However, the amendment does not overcome the instant rejection as the rejection suggested a cell-free reaction.  Applicants further argue that given the teaching of Paulo et al. that the EPS produced by Leuconostoc pseudomesenteroides was dextran with only alph-1,6 linkages, that one of ordinary skill in the art would consider the claimed invention to be unexpected.  However, this is not persuasive as a skilled artisan would have reasonably expected the enzyme of GenBank Accession No. WP_010278815 to produce a glucan but would not have had any real expectation as to what particular linkages would be formed and GH70 enzymes produce a variety of different linkages.  Even if the particular linkage specificity would be considered to be an unexpected result it does not overcome the obviousness as glucans of all the various linkage specificities produced by GH70 enzymes would be useful to an ordinary artisan.  Mere presence of an unexpected property or result does not dictate a finding of nonobviousness (See MPEP 716.02(c).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E PROUTY whose telephone number is (571)272-0937.  The examiner can normally be reached on Monday-Thursday from 7:30 AM to 5 PM or Friday from 7:30 AM to 11:30 AM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408)918-7584.  The fax phone number for this Group is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/REBECCA E PROUTY/Primary Examiner, Art Unit 1652